DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the form” in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, the limitation “the fluid transport element in the form of a rigid” is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2017/0188626) in view of Reevell (US 2018/0168232).
Regarding claim 10, Davis et al. disclose an atomizer comprising:
a fluid transport element (636b) in the form of a rigid, porous monolith, having a first end (636b’) and a second end (636b”);
a heater (200) contacting at least a portion of an outer surface of the fluid transport element (see Fig. 8)

Davis et al. substantially disclosed the claimed invention except the heater being in the form of a conductive mesh.
	Reveel teach electric heater comprise a mesh (see P. 0101).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a mesh heater into Davis’s atomizer, as taught by Reveel for distributing heat evenly.

Regarding claim 11, in the modified atomizer, Reveel disclose the conductive mesh is formed from a plurality of crossing, conductive filaments (see P. 0102).

Regarding claim 12, in the modified atomizer, Reveel disclose the conductive mesh has a regular pattern of conductive filaments forming parallelograms surrounding insulating spaces (see P. 0104).

Regarding claim 13, in the modified atomizer, Reveel disclose the insulating spaces are open.

Regarding claim 14, in the modified atomizer, Reveel disclose the insulating spaces have an average individual area of about 0.01 um2 to about 2 mm2 (see P. 0104).

Regarding claim 15, in the modified atomizer, Davis in view of Reveel disclose the fluid transport element has an overall longitudinal length, and wherein the conductive mesh is present on about 10% to about 80% of the overall longitudinal length of the fluid transport element (see Davis’s Fig. 6).

Regarding claim 16, in the modified atomizer, Davis in view of Reveel disclose the conductive mesh is present on about 30% to about 70% of the overall longitudinal length of the fluid transport element (see Davis’s Fig. 6).

Regarding claim 17, in the modified atomizer, Davis et al. disclose an aerosol delivery device comprising an atomizer according to claim 10.

Regarding claim 18, in the modified atomizer, Davis et al. disclose aerosol delivery device comprising a reservoir (244) including an aerosol precursor composition (see P. 0108), wherein the second end of the fluid transport element extends into the reservoir so as to be in contact with the aerosol precursor composition (see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833